Pettit, J.
— Indictment for selling liquor on Sunday» Trial by the court; finding and judgment of guilty.
The only question is as to the sufficiency of the evidence» We have carefully read and considered it, and think the finding is sustained by it. We are referred to Wreidt v. The State, 48 Ind. 579. In that case the name of the person to whom it was alleged the liquor was sold was not proved; and the witness swore positively that he did not buy the liquor of the defendant. The evidence in this case is quite different on these points.
The judgment is affirmed, at the costs of the appellant.